Citation Nr: 1315842	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  05-06 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right hand disability, to include residuals of a fracture of the right fifth metacarpal and carpal tunnel syndrome.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

 Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active service from June 15, 1981, to July 13, 1981.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the new and material standard has been applied to both claims based upon previous final denials of the defective hearing claim in an August 1981 RO rating decision, and the right hand disability claim in an April 1983 Board decision.  In August 2005, previously unconsidered service treatment records were associated with the claims folder.  These records were in existence at the time of the previous final denials.  Accordingly, the new and material standard does not apply as VA must reconsider the claim on the merits.  38 C.F.R. § 3.156(c) (2012).

The Veteran was scheduled for a Travel Board Hearing in March 2007, however he failed to appear. Under the applicable regulation, if an Veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn. 38 C.F.R. § 20.702 (d) (2011). Accordingly, this Veteran's request for a hearing is considered withdrawn.

This case was previously before the Board in June 2007, September 2009, July 2010, and May 2012 when it was remanded for further development.  That development having been achieved, the above stated issues are ready for appellate review.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for a cardiac disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Specifically, in a January 2012 statement, the Veteran asserted that his cardiac disability was related to service.  The Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Residuals of a fracture of the right fifth metacarpal had their onset during active service.

2.  Carpal tunnel syndrome of the right hand did not have its onset during active service and is not related to any incident of service.

3.  The Veteran does not have a current hearing loss disability in accordance with VA standards.


CONCLUSIONS OF LAW

1.  Residuals of a fracture of the right fifth metacarpal were incurred in active military service.  38 U.S.C.A. § 101, 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  Carpal tunnel syndrome of the right hand was not incurred in active military service.  38 U.S.C.A. § 101, 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  Hearing loss was not incurred in or aggravated during active military service.  38 U.S.C.A. § 101, 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2012); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that with respect to the Veteran's claims, the letters dated in April 2004, March 2006, and July 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The March 2006 letter provided this notice to the Veteran.

The Board observes that the April 2004 letter was sent to the Veteran prior to the September 2004 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See May field v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the March 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2012), and Dingess, supra, and after the notice was provided the case was readjudicated and a March 2006 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; May field v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2012).  In this regard, the Veteran's service treatment records, private treatment records, and VA treatment records are associated with the claims folder.  Additionally, the Board notes that multiple attempts were made to obtain the Veteran's Social Security Administration (SSA) records.  Unfortunately, as noted in the February 2013 formal finding, records were unable to be obtained.

In June 2007, September 2009, July 2010, and May 2012, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order for the Veteran's SSA records to be obtained and an examination to be provided with regard to the issue of a right hand disability.  While the records were unable to be obtained, all measures were exhausted in the attempt.  The Veteran was provided with a VA examination in regard to the right hand disability.  As such, the Board finds that the AMC/RO substantially complied with the various remands and the issues are now ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or persistent or recurrent symptoms of disability, (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination was afforded in June 2009 with regard to the Veteran's right hand disability.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination, including opinions, obtained in this case is more than adequate, as it is predicated on a full reading of the VA and service medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, and the statements of the Veteran, and provides a complete rationale for any opinions stated, relying on and citing to the records reviewed.  

After a review of the record, the Board finds that a VA examination with regard to the issue of hearing loss is not necessary.  The Veteran had stated that he thinks that the military is responsible for his hearing loss.  See Written Statement received on January 17, 2012.  However, he has not explained why he believes this to be true.  He has made no specific contentions about why he believes that his hearing loss is related to active service.  Nor has he provided any medical evidence showing that he currently has hearing loss or identified any treatment for hearing loss, despite the VCAA letters that were sent to him by the RO.  As such, the Board finds that the veteran has not satisfied all elements of McLendon.  Therefore, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2012).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its June 2007, September 2009, July 2010, and May 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268,271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Right Hand

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2012).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated therein.  See 38 U.S.C.A. § 1111 (West 2002).  According to 38 C.F.R. § 3.304(b) (2012), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1) (2012).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to ... manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.").

Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). See also Wagner, supra; 38 U.S.C.A. § 1153 (West 2002).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d at 1096; 38 U.S.C.A. § 1153.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2012); see Wagner, supra.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  See Davis v. Principi, 276 F.3d. 1341, 1346-46 (Fed. Cir. 2002) ("[E]vidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C.[A.] § 1153 unless the underlying condition is worsened."); Maxson v. West, 12 Vet. App. 453, 458 (1999) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)), aff'd 230 F.3d 1330 (Fed. Cir. 2000).

It is the veteran who bears the burden of establishing aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the preexisting disability increased in severity during service for the presumption of aggravation to attach.  See Wagner, supra; Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches.").  Once the presumption of aggravation under section 1153 attaches, it may be rebutted only by clear and unmistakable evidence.  See Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306(b).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

With regard to the right hand disability, the Board notes that the June 1981 entrance examination noted a prior history of right hand fracture but contained no formal diagnosis of residual disability.  Therefore, the Veteran must be presumed to have entered service in sound condition.  38 U.S.C.A. § 1111 (West 2002).  See Crowe v. Brown, 7 Vet. App. 238 (1994).  The questions, therefore, are whether the evidence clearly and unmistakably demonstrates that the Veteran had a right hand disability prior to his entrance into active duty service, and, if so, whether it clearly and unmistakably shows that any right hand disability was not aggravated during service.  VAOPGCPREC 3- 2003; see also Wagner, supra.  

The evidence in this case clearly and unmistakably shows that a fracture of the right 5th metacarpal preexisted service.  In this regard, when he was examined for entry onto active duty on June 12, 1981, the Veteran himself reported that he fractured his hand in 1978.  X-rays taken during service on June 25, 1981, showed an old fracture of the fifth metacarpal and a thin chondrosis of the fourth DIP joint with no new fractures evident.  As the Veteran's right hand disability clearly and unmistakably pre-existed his active duty service, it is now necessary to address whether his right hand disability was clearly and unmistakably not aggravated during his active duty service.  

The Veteran was referred to physical therapy on June 25, 1981.  He reported pain in right hand since hitting an object.  It was noted that he broke his 5th metacarpal in the same spot prior to service.  There was a bony prominence over the 5th metacarpal.  He was referred to orthopedics for evaluation.

A June 15, 1981 DA Form 4707, Entrance Physical Standards Board Proceeding, indicated that the Veteran reported pain in his right hand.  He stated that he had a fracture of his metacarpal prior to service, and that after doing some pull up during service, he had a recurrence of pain in his right hand.  An x-ray showed that the Veteran had an old fracture of the fifth metacarpal and a thin chondrosis of the fourth DIP joint with no new fractures evident.  Physical examination revealed a bony prominence over the fifth metacarpal.  The Veteran was unable to clinch his fist entirely.  It was determined that while he met the retention criteria, given the pre-existing hand disability, it was best to separate him from active duty.  It was determined that the Veteran's old fracture was not service aggravated.  

In a December 1981 statement, Wm. J. Hossley, M.D. stated that the impression he got was that the Army contends that the Veteran's disability is entirely due to a fracture of his metacarpal bone that he sustained in 1979; however, the history obtained from the Veteran gives a different picture.  He noted that the Veteran reported that the fracture in 1979 was healed and that he was doing manual labor after that with no disability.  He was examined at service entry and given complete clearance.  Thereafter, when he was doing chin-ups he heard a loud pop and felt a sharp pain in his lateral right hand.  Dr. Hossley noted that the Veteran now had an extuberant painful callus of the fifth metacarpal bone of his right hand with a possible entrapment of the interdigital nerve.  He stated that he should have the Army set straight their record regarding the Veteran's bone lesion. 

The Veteran was afforded a VA examination in June 2009. The examiner noted that the Veteran fractured his fifth metacarpal in 1978 during a fight.  During training he was doing pull-ups when his right hand popped and became swollen.  It was determined that he would be unable to properly complete his training due to his previous injury and he was discharged from the service.  After service, he went to work in construction but allegedly lost his job due to weakness in his right hand.  It was noted that he had surgery in 2006 for carpal tunnel syndrome.  He suffered from neuropathy following the 2006 surgery.  After a thorough examination, the examiner diagnosed the Veteran with old fracture of the fifth metacarpal and neuropathy of the right hand.  The examiner noted that the fracture of the fifth metacarpal pre-existed service and the neuropathy was the result of the 2006 carpal tunnel syndrome surgery.  The examiner noted that the carpal tunnel syndrome occurred 25 years after service and was unrelated to the Veteran's active duty service.  The examiner further stated that the fifth right metacarpal fracture did not undergo a permanent increase in severity during the period of service beyond the natural progression of the disorder.  As a rationale, the examiner noted that x-rays taken on entrance, separation, and at the time of the 2009 VA examination exhibited no change in the Veteran's right hand.  Moreover, the examiner noted that the Veteran's current symptoms of numbness were the result of his carpal tunnel syndrome and the unsuccessful 2006 surgery which occurred 25 years post service and were unrelated to service.  Finally, the examiner noted specifically that the Veteran's right hand neuropathy was less likely as not related to his active duty service, including the pain caused by pull-ups, because the neuropathy was caused by the carpal tunnel syndrome which, again, occurred 25 years after active duty service and was therefore unrelated to active duty service.  

The Board finds that the evidence does not clearly and unmistakably show that that the Veteran's right 5th carpal fracture was not aggravated during his active duty service.  In this regard, the Veteran asserts that he did not have ongoing problems with his right hand at enlistment, but that his right hand pain recurred during service.  The pain he experienced is a subjective matter that is routinely reported by laypersons based on their sensory observations. As such, the Veteran is competent to testify to right hand pain in service.  The Board also finds that this statement is credible as it is consistent with the service treatment records.  The Veteran's right hand was asymptomatic with no residuals upon entrance examination on June 15, 1981.  Clinical evaluation of the upper extremities was normal at that time.  He subsequently reported injuring his right when he hit an object and/or while doing pull ups.  Upon examination, he was unable to clinch his fist entirely.  Approximately seven months after his separation from service, Dr. Hossley recounted that, when he was doing chin-ups, the Veteran heard a loud pop and felt a sharp pain in his lateral right hand.  He noted that the Veteran now had an extuberant painful callus of the fifth metacarpal bone of his right hand with a possible entrapment of the interdigital nerve.  While the VA examiner in June 2009 stated that the fifth right metacarpal fracture did not undergo a permanent increase in severity during the period of service beyond the natural progression of the disorder, his rationale appears to be flawed.  He stated that  x-rays taken on entrance, separation, and at the time of the 2009 VA examination exhibited no change in the Veteran's right hand.  However, review of the service treatment records does not show that x-rays of the right hand were taken upon entry and separation from service.  Rather, the only x-rays were taken at the time of the reported right hand symptoms/injury on June 25, 1981.  

In sum, the record contains clear and unmistakable evidence of a pre-existing fracture of the right 5th metacarpal.  However, the evidence does not clearly and unmistakably show that it was not aggravated by service.  Therefore, the presumption of soundness is not defeated.  Moreover, the June 2009 VA examiner noted that x-rays taken during service and at the time of the 2009 VA examination exhibited no change in the Veteran's right hand.  As the evidence of record establishes a relationship between the current diagnosis of a fracture of the right 5th metacarpal and the in-service findings, service connection for a fracture of the right 5th metacarpal is warranted.

While the evidence indicates that the Veteran also currently suffer from neuropathy of the right hand, that neuropathy was associated with the carpal tunnel syndrome.  The service treatment records are negative for any complaints or findings of carpal tunnel syndrome, and this disability was not diagnosed until many years after service.  The VA examiner in June 2009 concluded that the current symptoms of numbness were the result of carpal tunnel syndrome and the unsuccessful 2006 surgery which occurred 25 years post service and were unrelated to service.  He noted specifically that the Veteran's right hand neuropathy was less likely as not related to his active duty service, including the pain caused by pull-ups, because the neuropathy was caused by the carpal tunnel syndrome which, again, occurred 25 years after active duty service and was therefore unrelated to active duty service.  To the extent that there are lay statements of record from the Veteran and/or other laypersons claiming that the Veteran's carpal tunnel syndrome is related to his service, the Board finds that they are outweighed by the opinion of the VA examiner, as he is medically trained and based his opinion upon the Veteran's history and review of the claims folder.  Therefore, as the preponderance of the evidence is against the claim, service connection carpal tunnel syndrome is not warranted.   See 38 U.S.C.A. 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

Hearing Loss

With regard to the Veteran's hearing loss disability, the Veteran has stated that he thinks that the military is responsible for his hearing loss.  See Written Statement received on January 17, 2012.

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Review of the service treatment records shows that the June 1981 entrance examination noted defective hearing.  However, hearing loss was not shown in accordance with VA standards at that time.  See 38 C.F.R. § 3.385.  Therefore, the Veteran is presumed sound upon entry onto active duty.  The service treatment records are negative for any complaints or treatment of hearing loss.

Post-service, there is no medical evidence of record showing that the Veteran currently has hearing loss by VA standards.  He was notified by RO letters dated in April 2004, March 2006, and July 2007, that in order to support his claim, the evidence must show that he has a current disability.  He was asked to provide or identify evidence showing ongoing treatment; however, he has not done so.  A February 2013 statement from the Veteran noted that he had no further records.  

Thus, there is simply no competent evidence of record showing that the Veteran currently has hearing loss in accordance with VA standards, as outlined in 38 C.F.R. § 3.385.  Absent any current diagnosis of hearing loss disability in accordance with VA standards, an award of service connection is not warranted. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In reaching this determination, the Board does not question the sincerity of the Veteran's reports of difficulty hearing and acknowledges that, as a lay person, he is competent to report that he has difficulty hearing.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  It is within the Veteran's realm of personal knowledge whether he has experienced difficulty hearing.  Significantly, however, as a lay person, he is not professionally qualified to determine whether he has hearing loss in accordance with VA standards because such matters require medical expertise. 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  Accordingly, because the Veteran is not professionally qualified to determine whether he has hearing loss in accordance with VA standards and there is no competent medical evidence of record showing that he suffers from a current hearing loss disability in accordance with VA standards, service connection for this condition must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).
 

ORDER

Service connection for residuals of a fracture of the right fifth metacarpal is granted.

Service connection for carpal tunnel syndrome of the right hand is denied.

Service connection for hearing loss is denied.



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


